Citation Nr: 1544833	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-32 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to March 1990 with additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the September 2015 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. 
§§ 19.9, 20.1304(c).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral pes planus clearly and unmistakably pre-existed his active military service.

2.  There is not clear and unmistakable evidence that the Veteran's pre-existing bilateral pes planus was not aggravated by service.

3.  The competent medical evidence of record indicates that the Veteran's bilateral pes planus is related to his military service.

4.  In September 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a back disability, a bilateral hip disability, a bilateral ankle disability, and a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral pes planus are met.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

2.  The criteria for withdrawal of the appeal are met as to the issues of entitlement to service connection for a back disability, a bilateral hip disability, a bilateral ankle disability, and a bilateral knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral pes planus

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this matter, the Veteran asserts that he suffers from bilateral pes planus, which was incurred in or aggravated by his military service, particularly due to his having to wear ill-fitting boots.  See the Veteran's statements dated April 2014 and July 2012; see also the September 2015 Board hearing transcript.

Initially, the Veteran's January 1988 enlistment examination noted a diagnosis of moderate bilateral pes planus, which was asymptomatic.  Accordingly, bilateral pes planus pre-existed the Veteran's period of active duty service.  38 C.F.R. § 3.304(b).  As the presumption of soundness does not apply, the Board must now determine whether the Veteran's pre-existing bilateral pes planus underwent a worsening during service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  For the reasons stated below, the evidence demonstrates that the Veteran's pre-existing bilateral pes planus underwent an increase in disability during his military service.

The Veteran's service treatment records documented his complaints of foot pain in October 1989 and November 1989.  In a Report of Medical Board dated December 1989, it was noted that the Veteran was seen as an out-patient at the Charleston Naval Hospital orthopedic clinic on December 1, 1989 and was diagnosed with "bilateral painful flat feet deformity, existing prior to service, aggravated by service."  The Medical Board Report further indicated that the Veteran did not have foot pain prior to active duty; rather, his foot pain began when he entered active duty secondary to increased walking on hard surfaces.  In addition, it was noted that the Veteran had difficulty participating in his job functions secondary to foot pain.  The Veteran endorsed 'foot trouble' in his February 1990 Report of Medical History.  His February 1990 separation examination documented a continuing diagnosis of bilateral pes planus.

Private treatment records dated in June 2005 and September 2008 show that the Veteran continued to complain of foot pain secondary to pes planus, for which he was prescribed orthotic shoe inserts.

The Veteran was afforded a VA examination in November 2012 at which time the examiner indicated that the Veteran's pre-existing pes planus was not aggravated by his military service.  The examiner acknowledged that the Veteran "became symptomatic" during service, but found no evidence of aggravation due to lack of "radiological or clinical indication" of aggravation.  This opinion is of little probative value, as it failed to consider the Veteran's competent and credible reports of increased foot pain during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In support of his claim, the Veteran submitted an August 2015 disability benefits questionnaire, which was completed by Dr. J.H.  In the questionnaire, Dr. J.H. indicated that the Veteran's current bilateral pes planus became active during military service, and was exacerbated by his military service.

In consideration of the evidence of record, including the Veteran's credible contentions and testimony, service treatment records, private treatment records, and the August 2015 opinion of Dr. J.H., the Board finds that the Veteran's pre-existing pes planus was aggravated by service.  A high evidentiary standard is required to rebut the presumption of aggravation and this is not met in the Veteran's case.  As the presumption of aggravation is not rebutted, the Board concludes that service connection is warranted for bilateral pes planus based on in-service aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

II.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the issues of entitlement to service connection for a back disability, a bilateral hip disability, a bilateral ankle disability, and a bilateral knee disability, the Veteran submitted a request to withdraw his appeal in September 2015, prior to the Board's decision.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Service connection for bilateral pes planus is granted.

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral hip disability is dismissed.

The appeal as to the issue of entitlement to service connection fora bilateral ankle disability is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral knee disability is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


